DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection made below.
Regarding claim 1, applicant argued that the prior art does not expressly disclose the amended limitation “thermal energy induced by a laser.”
However as shown in the rejection below, Pendse in view of Fathi discloses the entire limitation of claim 1.
	Newly added claim 21 is rejected.
	For at least above mentioned reasons, the rejection is deemed proper and considered final.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse et al (US 2009/0045507; hereinafter Pendse) in view of Fathi et al (US 2018/0269174; hereinafter Fathi).
Regarding claim 1, Figs 1A-1C of Pendse discloses a method for coupling a semiconductor device (102; Fig 1A; ¶ [0032]) to a target substrate (112; Fig 1A; ¶ [0032]), wherein the semiconductor device (102; Fig 1A; ¶ [0032]) includes a first surface (103; Fig 1A; ¶ [0032]) and a first contact (104; Fig 1A; ¶ [0032]) disposed on the first surface (103; Fig 1A; ¶ [0032]), the target substrate (112; Fig 1A; ¶ [0032]) includes a second surface (113; Fig 1A; ¶ [0032]) and a second contact (114; Fig 1A; ¶ [0032]) disposed on the second surface (113; Fig 1A; ¶ [0032]) and the method comprises:
forming the first contact (104; Fig 1A; ¶ [0032]) disposed on the first surface (103; Fig 1A; ¶ [0032]), wherein a shape of the first contact (104; Fig 1A; ¶ [0032]) is tapered (Fig 1A) along an axis substantially orthogonal (Fig 1A) to the first surface (103; Fig 1A; ¶ [0032]) such that a proximal portion of the first contact (104; Fig 1A; ¶ [0032]) is disposed between the first surface and a distal portion of the first contact (104; Fig 1A; ¶ [0032]) and an area of a cross section (Fig 1A) of the distal portion of the first contact (104; Fig 1A; ¶ [0032]) is less than (Since shape of the first contact is tapered; Fig 1A) an area of a cross section of a proximal portion of the first contact (104; Fig 1A; ¶ [0032]) and wherein each of the cross section of the proximal portion of the first contact (104; Fig 1A; ¶ [0032]) and the cross section of the distal portion of the first contact (104; Fig 1A; ¶ [0032]) are substantially orthogonal to the axis;

positioning (Fig 1A) the semiconductor device (102; Fig 1A; ¶ [0032]) proximate to the target substrate (112; Fig 1A; ¶ [0032]) to form a spatial alignment (Fig 1A) of the first contact (104; Fig 1A; ¶ [0032]) with the second contact (114; Fig 1A; ¶ [0032]), wherein the first and the second surfaces are opposed surfaces, and the tapered shaped of the first contact (104; Fig 1A; ¶ [0032]) displaces (Fig 1B; ¶ [0032]) at least a portion of the uncured UF material (122; Fig 1A; ¶ [0032]) that encapsulates the second contact (114; Fig 1A; ¶ [0032]) such that a distal portion of the second contact is adjacent (Fig 1B) the distal portion of the first contact (104; Fig 1A; ¶ [0032]); and
providing thermal energy (¶ [0033]) induced by a heater (¶ [0033]) that at least partially cures (¶ [0033]) the uncured UF material (122; Fig 1A; ¶ [0032]) to form a mechanical coupling (Fig 1C; ¶ [0033]) between the semiconductor device (102; Fig 1A; ¶ [0032]) and the target substrate (112; Fig 1A; ¶ [0032]) and the thermal energy induced by the heater (¶ [0033]) electrically bonds the distal portion of the second contact (114; Fig 1A; ¶ [0032]) to the distal portion of the first contact (104; Fig 1A; ¶ [0032]), forming an electrical coupling (¶ [0033]) between the semiconductor device (102; Fig 1A; ¶ [0032]) and the target substrate (112; Fig 1A; ¶ [0032]), wherein the mechanical coupling between the semiconductor device and the target substrate mechanically stabilizes the electrical coupling (Fig 1C).
However Pendse does not expressly disclose thermal energy induced by a laser beam.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that thermal energy can be induced using a laser beam or a heater as taught by Fathi in the device of Pendse for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).


Regarding claim 4, Figs 1A-1C of Pendse discloses the thermal energy deforms ([0032]) the tapered shape of the first contact (104; Fig 1A; ¶ [0032]) such that the deformed shape of the first contact is less tapered (Fig 1C; ¶ [0032]) than the tapered shape of the first contact, and wherein the deformed shaped of the first contact (Fig 1C; ¶ [0032]) displaces an additional portion of the uncured UF material (122; Fig 1A; ¶ [0032]) that substantially encapsulates (Figs 1B-1C) the first contact (104; Fig 1A; ¶ [0032]).

Regarding claim 6, Figs 1A-1C of Pendse discloses wherein the semiconductor device (102; Fig 1A; ¶ [0032]) proximate to the target substrate (112; Fig 1A; ¶ [0032]) is performed at room temperature and at atmospheric pressure (¶ [0014]).

Regarding claim 9, Pendse in view of Fathi as modified above in claim 1 (Fathi in particular) discloses irradiating at least one of the semiconductor device or the target 

Regarding claim 10, Figs 1A-1C of Pendse discloses positioning the semiconductor device (102; Fig 1A; ¶ [0032]) proximate to the target substrate (112; Fig 1A; ¶ [0032]) forms a void (Fig 1B) disposed between the uncured UF material (122; Fig 1A; ¶ [0032]) and the first surface, and wherein providing the thermal energy (¶ [0033]) increases a volume of the uncured UF material to displace the void. (Figs 1A-1C)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse et al (US 2009/0045507; hereinafter Pendse) in view of Fathi et al (US 2018/0269174; hereinafter Fathi) as applied to claim 1 and further in view of Ranish et al (US 2017/0263466; hereinafter Ranish).
Regarding claim 2, Pendse in view of Fathi as modified above in claim 1 discloses transmitting the laser beam that induces the thermal energy (¶ [0489] of Fathi).
However Pendse in view of Fathi does not expressly disclose the laser beam is pulsed with a temporal profile that is selected to control thermal effects associated with the thermal energy.
In same field of endeavor, Ranish discloses laser beam can be pulsed laser beam with a temporal profile that is selected to control thermal effects associated with the thermal energy (¶ [0071]).


Regarding claim 3, Figs 1A-1C of Pendse discloses controlling the thermal effects includes localizing the thermal effects to the first contact (104; Fig 1A; ¶ [0032]), the second contact (114; Fig 1A; ¶ [0032]) and another portion of the uncured UF material (122; Fig 1A; ¶ [0032]) that substantially encapsulates (Fig 1C) the first contact (104; Fig 1A; ¶ [0032]) and the second contact (114; Fig 1A; ¶ [0032]).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pendse et al (US 2009/0045507; hereinafter Pendse) in view of Fathi et al (US 2018/0269174; hereinafter Fathi) as applied to claim 1 and further in view of Wang et al (US 2016/0192496; hereinafter Wang).
Regarding claim 5, Pendse does not expressly disclose the first contact or bumps is comprised of nanoporous gold (NPG).
In the same field of endeavor, Wang discloses bumps can be formed of nanoporous gold (NPG) (¶ [0025]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the bumps or first contact 

Regarding claim 7, Figs 1A-1C of Pendse discloses the semiconductor device (102; Fig 1A; ¶ [0032]) is a first pre-diced semiconductor die included in a first semiconductor wafer (¶ [0032]) and the target substrate (112; Fig 1A; ¶ [0032]) is a substrate (¶ [0032]) and wherein positioning the semiconductor device proximate to the target substrate includes positioning the first semiconductor wafer proximate the substrate (Figs 1B-1C).
However Pendse does not expressly disclose the target substrate is a second pre-died semiconductor die included in a second semiconductor wafer.
In the same field of endeavor, Fig 3A of Wang discloses component (110; Fig 3A) can be semiconductor die included in a wafer and component (120; Fig 3A) can be substrate or also semiconductor die included in a wafer (¶ [0004]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the target substrate is a second pre-diced semiconductor die included in a second semiconductor wafer or substrate in order to form the device with desired requirements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pendse et al (US 2009/0045507; hereinafter Pendse) in view of Fathi et al (US 2018/0269174; hereinafter Fathi) as applied to claim 1 and further in view of Cok (US 2017/0338542; hereinafter Cok).

Pendse does not expressly disclose the semiconductor device is a micro light emitting diode with feature sizes that are less than 100 µm.
In the same field of endeavor, Cok discloses a semiconductor device can be a micro light emitting diode with feature sizes that are less than 100 µm. (¶ [0074])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the semiconductor device is a micro light emitting diode as they are small integrated circuits and can be micro-transferred easily (¶ [0074]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pendse et al (US 2009/0045507; hereinafter Pendse) in view of Pendse (US RE44500; hereinafter Pendse_1).
Regarding claim 21, Figs 1A-1C of Pendse discloses a method for coupling a semiconductor device (102; Fig 1A; ¶ [0032]) to a target substrate (112; Fig 1A; ¶ [0032]), wherein the semiconductor device (102; Fig 1A; ¶ [0032]) includes a first surface (103; Fig 1A; ¶ [0032]) and a first contact (104; Fig 1A; ¶ [0032]) disposed on the first surface (103; Fig 1A; ¶ [0032]), the target substrate (112; Fig 1A; ¶ [0032]) includes a second surface (113; Fig 1A; ¶ [0032]) and a second contact (114; Fig 1A; ¶ [0032]) disposed on the second surface (113; Fig 1A; ¶ [0032]) and the method comprises:

depositing uncured underfill (UF) material (122; Fig 1A; ¶ [0032]) on the second surface (113; Fig 1A; ¶ [0032]) to substantially encapsulate the second contact (114; Fig 1A; ¶ [0032]) with the uncured UF material (122; Fig 1A; ¶ [0032]);
positioning (Fig 1A) the semiconductor device (102; Fig 1A; ¶ [0032]) proximate to the target substrate (112; Fig 1A; ¶ [0032]) to form a spatial alignment (Fig 1A) of the first contact (104; Fig 1A; ¶ [0032]) with the second contact (114; Fig 1A; ¶ [0032]), wherein the first and the second surfaces are opposed surfaces, and the tapered shaped of the first contact (104; Fig 1A; ¶ [0032]) displaces (Fig 1B; ¶ [0032]) at least a portion of the uncured UF material (122; Fig 1A; ¶ [0032]) that encapsulates the second contact (114; Fig 1A; ¶ [0032]) such that a distal portion of the second contact is adjacent (Fig 1B) the distal portion of the first contact (104; Fig 1A; ¶ [0032]); and

However Pendse does not expressly disclose the first contact has a tapered spike shape.
In the same field of endeavor, Figs 16A-17A of Pendse_1 discloses bump can have tapered round shape or tapered spike shape. 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first contact can have tapered round shape or tapered spike shape as taught by Pendse_1 in the device of Pendse for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/748681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of copending Application No. 16/748681 (reference application) in view of Pendse (US RE44500; hereinafter Pendse_1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Claim 1 discloses entire claimed limitation except the limitation “a first contact having tapered spike shape”.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first contact can have tapered spike shape for the purpose of using well-known and suitable shape of the contact known in the art.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/748685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of copending Application No. 16/748685 (reference application) in view of Pendse (US RE44500; hereinafter Pendse_1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Claim 1 discloses entire claimed limitation except the limitation “a first contact having tapered spike shape”.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first contact can have tapered spike shape for the purpose of using well-known and suitable shape of the contact known in the art.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/748692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of copending Application No. 16/748692 (reference application) in view of Pendse (US RE44500; hereinafter Pendse_1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Claim 1 discloses entire claimed limitation except the limitation “a first contact having tapered spike shape”.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first contact can have tapered spike shape for the purpose of using well-known and suitable shape of the contact known in the art.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/748689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of copending Application No. 16/748689 (reference application) in view of Pendse (US RE44500; hereinafter Pendse_1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Claim 1 discloses entire claimed limitation except the limitation “a first contact having tapered spike shape”.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first contact can have tapered spike shape for the purpose of using well-known and suitable shape of the contact known in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/           Primary Examiner, Art Unit 2895